Citation Nr: 1004096	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  06-37 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional left shoulder disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from January 1974 to 
February 1976.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously remanded this case for further 
development in June 2009.  


FINDING OF FACT

The VA decompression with rotator cuff repair of the left 
shoulder in June 2004 was not productive of any additional 
disability to the Veteran caused by VA treatment. 


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
benefits for additional left shoulder disability claimed to 
be the result of a VA surgical procedures performed in June 
2004 are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002);  38 
C.F.R. 
§ 3.361 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).



Duty to Notify

The record shows that in a March 2005 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the Veteran in March 2005, which was prior to the 
April 2005 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim, but there has been no notice of the types of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

In sum, the Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records, private treatment records and a VA 
examination report.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

The Veteran was afforded a VA examination in August 2009.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  The Veteran's representative has 
advanced argument to the effect that the August 2009 
examination was not adequate.  The representative's assertion 
in this regard is addressed later in this decision as part of 
the discussion of that examination report.  For reasons 
hereinafter explained, the Board finds that the examination 
was adequate and a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 



Analysis

The Veteran is claiming entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for decompression with 
rotator cuff repair of the left shoulder at a VA medical 
center in June 2004.  Formerly, 38 U.S.C.A. § 1151 provided 
that "[w]here any veteran suffers an injury or an 
aggravation of an injury, as a result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation . . . awarded under any of the laws 
administered by the Secretary, or as the result of having 
submitted to an examination under any such law, and not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability to or 
the death of such veteran, disability or death compensation . 
. . shall be awarded in the same manner as if such 
disability, aggravation or death were service-connected."  
38 U.S.C.A. § 1151 (West 1991).

Earlier interpretations of the pertinent statute and 
regulations required evidence of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instances 
of indicated fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to 38 U.S.C.A. § 1151 benefits.  See, e.g., 
38 C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court), in Gardner v. Derwinski, 1 Vet. App. 584 
(1991).  The Gardner decision was affirmed by both the United 
States Court of Appeals for the Federal Circuit, see Gardner 
v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the United States 
Supreme Court, see Brown v. Gardner, 513 U.S. 115 (1994).  
The United States Supreme Court, in affirming the Court's 
decision, held that the statutory language of 38 U.S.C.A. 
§ 1151 simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  
See Brown, supra.  

38 C.F.R. § 3.358 was amended in 1995 to conform to the 
Supreme Court decision.  The amendment was effective November 
25, 1991, the date the Court issued the Gardner decision.  60 
Fed. Reg. 14,222 (March 16, 1995).  Subsequently, Congress 
amended 38 U.S.C.A. § 1151, effective for claims filed on or 
after October 1, 1997, to preclude benefits in the absence of 
evidence of VA carelessness, negligence, lack of proper 
skill, error in judgment or similar fault on the part of VA 
in furnishing care, or an unforeseen event.  Pub. L. No. 104-
204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), codified at 
38 U.S.C.A. § 1151 (West 2002).  

The revised provisions of 38 C.F.R. § 3.358 state that where 
it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability.  Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran.  38 C.F.R. § 3.358(c)(3).  
"Necessary consequences" are those that are certain or 
intended to result from the VA hospitalization or medical or 
surgical treatment.  Id.

The Board received the current claim in January 2005.  As 
noted above, the amended version of 38 U.S.C.A. § 1151 has 
added the requirement that there must be evidence showing 
that the additional disability for which benefits are sought 
was proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
by VA or by an event not reasonably foreseeable.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) [adding 38 C.F.R. § 3.361].  Those 
regulations largely implemented the provisions of 38 U.S.C.A. 
§ 1151. 

In pertinent part, 38 C.F.R. § 3.361 provides as follows:

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Prior to the June 2004 surgery, An April 2004 private 
treatment record from the Spine Center at Rapid City showed 
decreased range of motion of the left upper extremity due to 
shoulder pain.  An April 2004 VA MRI showed partial thickness 
tears involving the supraspinatus and infraspinatus tendons 
extending to the articular surface, but not the bursal 
surface.  There was no definite impingement syndrome.  A June 
11, 2004, preoperative physical showed no crepitus with range 
of motion on the left shoulder.  However, she does have 
weakness against abduction, and tenderness over 
acromioclavicular joint anteriorly.  

The Veteran underwent surgery on the left shoulder on June 
14, 2004.  The surgical report noted that the Veteran had an 
impingement of the acromioclavicular joint with a spur, which 
was digging down into the surpaspinous and infraspinous 
tendons.  She also had a partial thickness tear.  She 
underwent a rotator cuff repair with decompression.  It was 
noted that following the procedure, the Veteran was returned 
to her room in good condition.  

Following surgery, VA treatment records continued to show 
complaints of left shoulder pain.  Importantly, a July 2004 
note by the physician who performed the surgery explained to 
the Veteran why they waited for 30 days prior to beginning 
physical therapy.  The doctor also noted that he called the 
owner of Big County Rehab to discuss treating her adhesive 
capsulitis in two weeks.  VA protocol was explained and the 
owner said it was about the same as they used.  A July 2004 
record noted that she was six weeks post decompression and 
subacromial bursectomy.  She had about 80 degrees abduction 
and flexion.  She was referred to Big County Rehabilitation.  

A follow up September 2004 treatment record noted that the 
Veteran's range of motion had improved substantially since 
July.  It was noted that they were going to have her see a 
therapist at weekly intervals for a month.  However, a 
January 2005 treatment record showed that the Veteran had 
persistent pain and decreased range of motion after surgery.  
The Veteran reported that her physical therapist did not feel 
like there was anything more they could do and she was 
extremely distressed about the outcome of her surgery.  It 
was recommended that she another VA doctor.  That same month, 
she presented to the other doctor.  He noted that at the time 
of surgery, in addition to the MRI findings, a level of 
capsulitis was identified as well.  The examiner reported a 
little bit of loss in range of motion.  She had at least 80 
percent to 90 percent of those ranges remaining.  She showed 
good strength.  She showed tenderness over multiple areas.  
The examiner found that she was just experiencing a lingering 
course that would hopefully still get somewhat better with 
time.  Further, an August 2006 VA nerve conduction study was 
normal with the exception of mild carpal tunnel syndrome on 
the left side.  

Private treatment records from Big County Rehabilitation 
showed that the Veteran was seen for an initial evaluation in 
November 2004.  It was noted that she was about 50 percent 
rehabilitated at this time.  She was having difficulty with 
activities of daily living secondary to pain, decreased range 
of motion and strength in the shoulder.  Follow up treatment 
records showed continuing treatment for her left shoulder.  
The final December 2004 record showed that range of motion 
and strength were actually very good although she continued 
to have occasional twinge pain in the shoulder during 
functional activities.  

In November 2004, the Veteran also sought treatment at F.E. 
Warren Air Force Base.  The Veteran reported developing 
adhesive capsulitis and had been slow to recover her full 
motion.  She stated that her surgeon would not give referrals 
telling her to do stretches at home.  On physical 
examination, the Veteran had limited motion of at least 15 
degrees.  A follow up January 2005 record showed that the 
Veteran was seeking a second opinion because owner of Big 
County Rehab recommended that she sue her surgeon.  The 
Veteran reported that left shoulder range of motion had 
improved, but physical therapist at VA reported that she only 
had 80 percent function.  It appears that the examination was 
deferred.  

Private treatment records from Lee Ahrlin, M.D. in early 2005 
showed that the Veteran reported continued pain and 
discomfort since the surgery.  The Veteran was concerned that 
she did not start physical therapy immediately following the 
surgery.  The doctor explained that after such a surgery, he 
usually did not recommend physical therapy for three to four 
weeks and sometimes up to six weeks.  The Veteran had full 
abduction and forward flexion.  Dr. Ahrlin reported that 
everything looked really good and he did not see any 
significant abnormalities on x-ray.  He found tenderness 
anteriorly and on the back of her shoulder.  He thought they 
might also be dealing with impingement syndrome and gave her 
an injection.  A follow up report showed that the Veteran had 
good relief with the injection and another one was given.  

In a March 2005 statement, the Veteran reported very little 
strength in her left hand and could not count on it to hold 
anything for very long.  She experienced pain and weakness in 
the left shoulder.  She also indicated that she could not 
work due to the discomfort.

The Veteran was afforded a VA examination in August 2009 by a 
medical doctor.  The claims file was reviewed.  The 
examination report noted pre-surgery findings. It also 
observed that in June 14, 2004, decompression of the left 
shoulder was performed but a rotator cuff repair was not 
necessary due to lack of clinical findings at time of 
surgery.  She was noted to have adhesive capulitis or 
scarring in the shoulder preventing full motion even with 
anesthesia.  It was noted that the Veteran underwent rather 
intensive physical therapy from July to December 2004.  
Although her rehab course was slow, she did improve in range 
of motion and apparently returned to functional activities.  
The Veteran had recurrent shoulder and arm pain, and weakness 
and numbness in her hands.  The examiner noted that extensive 
neurological evaluations had only found mild carpal tunnel 
syndrome of the left wrist.  The Veteran reported that she 
dropped objects in her left hand and arm.  She could not do 
any types of lifting due to weakness.  The Veteran denied 
loss of motion in her shoulder at this particular time. 

On physical examination, inspection of the upper extremities 
revealed no atrophy or asymmetry in the arms.  There was a 
healed incision over the lateral acromion without significant 
deltoid defect or atrophy.  Actively, the Veteran could 
forward flex well above and under 40 degrees and abduct 
greater than 120 degrees without significant pain.  Rotation 
was also normal.  Passive and active motion was essentially 
the same without limitation.  All ranges were within normal 
limits.  Following repetitive use of the arm, range of motion 
was repeated and it remained within normal limits.  Reflexes 
were intact in the left upper extremity.  In fact, they were 
hyperactive in the biceps, triceps and brachioradialis.  
Sensation and light touch were stated to be normal.  There 
was no intrinsic weakness identified.  Gross muscle testing 
of the shoulder revealed function within the subscapularis 
and within the remaining rotator cuff though there was 
weakness on muscle testing with inconsistent findings.  The 
examiner noted that x-rays revealed normal findings.  An MRI 
also revealed no evidence of rotator cuff tear, only findings 
consistent with post-surgical changes at the acromion.  

The impression was chronic left shoulder pain and arm 
weakness without evidence of any acute tendonitis, 
impingement syndrome, or rotator cuff tear or deficiencies.  
In the doctor's opinion, there was no current disability 
related to the left shoulder surgery preformed on June 14, 
2004.  The Veteran responded well to the goals of her 
procedure and, in fact, there was improvement in her range of 
motion as documented in the post-surgical notes.  There was 
found to be adhesive capsulitis at the time of surgery with 
restriction of motion under anesthesia though resolved with 
approximately six months of therapy.  She currently had 
essentially normal x-rays and MRI that do not show a rotator 
cuff tear or signs of recurrence of impingement.  The post-
surgical findings on MRI were consistent with the 
acromioplasty performed in June 2004.  There was no evidence 
of carelessness, negligence or lack of proper skill or errant 
in judgment in the care rendered at the facility.  

In a December 2009 informal hearing presentation, the 
Veteran's representative argued that the examination was 
inadequate because it did not meet the requirements of 
38 C.F.R. § 4.46 in that the examiner did not provide 
accurate range of motion measurements.  The Board 
acknowledges that 38 C.F.R. § 4.46 requires the use of a 
goniometer in the measurement of limitation of motion during 
VA examinations.  However, there is nothing to show that the 
August 2009 VA examiner did not use a goniometer when 
conducting range of motion testing.  The Court has ruled that 
there is a "presumption of regularity" under which it is 
presumed that government officials have properly discharged 
their official duties.  Clear evidence to the contrary is 
required to rebut the presumption of regularity. Ashley v. 
Derwinski, 2 Vet.App. 307 (1992), (citing United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  

Moreover, it is arguable that the provisions of 38 C.F.R. 
§ 4.46 are designed to ensure detailed range of motion 
measurements in rating cases where consideration of the 
actual degrees of motion must be considered in light of 
specific rating criteria.  In this case, the purpose of the 
examination was somewhat different in that the underlying 
question went more to whether there was additional 
disability, not necessarily the exact degree of disability.  
At any rate, the Board finds that the ranges of motion 
reported in the August 2009 examination report are 
sufficiently detailed.  In this case, the examiner reviewed 
the claims file and set forth detailed examination findings 
in a manner which allows for informed appellate review under 
applicable VA laws and regulations pertaining to service 
connection under 38 U.S.C.A. § 1151.  The examiner's opinion 
is consistent with and supported by the actual examination 
findings.  Accordingly, the Board finds the examination to be 
adequate.  
     
Based on a review of the record, the Board finds that the 
Veteran has not been diagnosed with an additional disability 
as defined in 38 C.F.R. § 3.361.  The medical evidence of 
record shows continuing complaints of left shoulder pain and 
weakness; however, there is no current objective finding of 
any additional disability.  VA treatment records as well as 
the private do not give any additional diagnosis of the left 
shoulder related to the surgery, and the VA examination 
report explicitly stated there was no additional disability.  
The examiner reviewed the claims file, thoroughly examiner 
the Veteran and provided a detailed rational for the opinion 
expressed.  Moreover, Dr. Ahrlin reported that everything 
looked really good and the final record from Big Country 
Rehab noted that range of motion and strength were actually 
very good.  The Board observes that pain alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in itself constitute a disability.  See Sanchez-Benitez 
v. West, 13 Vet.App. 282, 285 (1999), aff'd sub nom.  
Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001)

The Board acknowledges the Veteran's statements indicating 
that she has had additional problems with her shoulder since 
surgery.  The Board recognizes that recent case law has found 
that lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, while the Veteran is competent to report her 
symptoms since the surgery, she has not demonstrated that she 
has the medical expertise to diagnose an additional 
disability of the shoulder and relate it to the June 2004 
surgery.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992).  Accordingly, the Veteran's contentions have been 
outweighed by the medical evidence of record.  

In sum, the Board must find that entitlement to compensation 
under 38 U.S.C.A. § 1151 for the June 2004 surgery on her 
left shoulder is not warranted.  There appears to be no 
diagnosis of any additional disability of the Veteran's left 
shoulder since the surgery was performed.  Further, the 
August 2009 VA examination clearly reported that there was no 
evidence of carelessness, negligence or lack of proper skill 
or errant in judgment in the care rendered at the facility.  
Thus, a preponderance of the evidence is against the 
Veteran's claim for 38 U.S.C.A. § 1151 compensation for 
decompression with rotator cuff repair of the left shoulder.  
As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
June 2004 left shoulder surgery is not warranted.  The appeal 
is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


